DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Fig.5 has a Chinese symbol in place of the word “Fig.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 each recite, “the displayed topology structure”, which lacks clear antecedent basis. “a topology structure”, “display an event code” and “a function block graphic symbol” are each recited, but not “a displayed topology structure”, and it is unclear what this limitation refers to.
The remainder of the claims are rejected merely for inheriting the above deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7-9, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fallon et al. (US 2003/0132949, hereinafter “Fallon”).

Claim 1: Fallon discloses an uninterruptible power system (Fig.2, including 50), having a plurality of function blocks forming a topology structure of the uninterruptible power system (the AC inverter, battery, battery charger, and communication circuitry of the UPS system; see [0003], [0048]-[0065]) uninterruptible power system comprising: 
a sensing circuit, for sensing the function blocks and generating a sensing data (inherent in providing battery self-test, lost communication, battery disconnected, battery overloaded, system high loaded, on-line to battery transition, battery to on-line transition event indicators; there must be some form of “sensing” in the UPS to determine an event has occurred; see Tables 1-3 on specification pages 54-6 of Fallon); and a control circuit (10), for determining, according to the sensing data, whether an event occurs in any of the function blocks (see [0047-0065] and Tables 1-3, as well as [00782]), wherein when the determination is yes (e.g. when an event is sensed), the control circuit generates an event code corresponding to the event and outputs a control command accordingly (to display 20, via 100 and 112), the control command is used to control a display interface (20) to display the event code (via display 20), and is used to control the display interface to send a prompt message through a function block graphic symbol corresponding to the event code in the displayed topology structure (see [0083], where the UPS status monitor may display at least a portion of the information provided by the worker module in a form such as graphical format).

Claim 14: Fallon discloses an operation method of an uninterruptible power system (Fig.2, including 50), the uninterruptible power system having a plurality of function blocks the function blocks forming a topology structure of the uninterruptible power system (the AC inverter, battery, battery charger, and communication circuitry of the UPS system; see [0003], [0048]-[0065]), the operation method comprising: 
sensing the function blocks through a sensing circuit and generating a sensing data accordingly (inherent in providing battery self-test, lost communication, battery disconnected, battery overloaded, system high loaded, on-line to battery transition, battery to on-line transition event indicators; there must be some form of “sensing” in the UPS to provide the data to determine whether one of these events has occurred; see Tables 1-3 on pages 5-6 of Fallon); 
determining whether an event occurs in any of the function blocks according to the sensing data (see Tables 1-3 on specification pages 5-6 of Fallon); and 
when the determination is yes, enabling a control circuit to generate an event code corresponding to the event (e.g. corresponding to one of the events of Tables 1-3) and accordingly output a control command for controlling a display interface (20) to display the event code (an event notifier provided on the user’s display 20; see [0079]), and for controlling the display interface to send a prompt message through a function block graphic symbol corresponding to the event code in the displayed topology structure (see [0083], where the UPS status monitor may display at least a portion of the information provided by the worker module in a form such as graphical format).

Claims 4 and 16: Fallon discloses wherein the control command is used to control the display interface to emit light through the function block graphic symbol or its surroundings, or 
Claim 5: Fallon discloses that the display may be an LCD display (see [0039]).
Claims 7 and 17: Fallon discloses wherein the uninterruptible power system further comprises a communication interface (e.g. a USB interface; see [0070]), and the control circuit further transmits the control command to a terminal through the communication interface (see [0070] and Fig.9, where the USB interface is used to communicate between UPS 50 and computer system 10), wherein the terminal comprises the display interface (computer system 10 comprises the display interface 20; see Fig.2 and discussion above).
Claim 8: Fallon discloses wherein the communication interface comprises a USB communication module (see [0070] and discussion above).
Claim 9: Fallon discloses wherein the wherein the terminal comprises a desktop computer or a notebook computer (see [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, and 15 rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Muramatsu (US 6,205,322).

Fallon discloses the limitations of claims 1 and 14, as discussed above. However, Fallon does not explicitly disclose the “event code comprises at least two characters” and the “lookup table”. Muramatsu discloses that a two digit message code may be provided to a conversion table in order to convert a message code to corresponding display characters. See col.1,21-30 and Fig.3A. One of ordinary skill in the art would have found the use of a two-digit code and lookup table stored in either internal or external memory of Fallon (e.g. 14, 24, 26, and/or 28), as a suitable method of converting a code corresponding to an event disclosed by Fallon into a corresponding event and code for displaying a particular graphic. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized a two-digit event code provided to a lookup table in order to have provided a suitable and predictable way to have determined a particular function block and event to display.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Eaton (“Installation and User manual”).

Fallon discloses the limitations of claim 5, as discussed above, but only discloses displaying the event information via computer system 10. Fallon thus does not disclose an LCD comprising a “graphic LCD comprising a patterned transparent film and a monochrome LCD”. On page 9 of Eaton, a graphical LCD for use in conveying status information on a UPS is shown. Eaton discloses that the graphical LCD may comprise a patterned transparent film (the patterned film for each of the “Power On indicator”, the “on battery indicator”, and the “Alarm indicator”) as well as a monochrome LCD display (shown in greater detail on page 10, section 2.4; further, the displays on the 5PX series are monochrome; see “Interact with a 5px” for proof of inherency). One of ordinary skill in the art would have found the intrinsic benefit of the graphical LCD screen to convey the information of Fallon as useful in providing an immediate indication of UPS status to the user without the use of an additional computer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have utilized a graphical LCD screen including a patterned transparent film and monochrome LCD screen, as disclosed by Eaton, to have conveyed the event information of Fallon in order to have provided the benefit of immediate status information without the use of an additional computer system.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Prakash et al. (US 9,837,855, hereinafter “Prakash”).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. Prakash discloses that an online UPS (Fig.1) may comprise an input unit (102), a first voltage conversion unit (Front End PFC Converter in 106), a second voltage conversion unit .

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of American Power Conversion Corp (“The Different Types of UPS Systems”, hereinafter “APC”) and Kawabe et al. (US 6,201,371, hereinafter “Kawabe”).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. APC discloses the various types of UPS systems. APC discloses one type of UPS, a standby UPS (i.e. off-line UPS; see pg.1) may comprise an input unit (surge suppressor, filter), an output unit comprises a second switch unit (“Transfer switch”), a second voltage conversion unit comprises a DC-AC conversion circuit (“Inverter”), and the first voltage conversion unit comprises a charging circuit and a DC-DC conversion circuit (e.g. “battery 
However, neither Fallon nor APC disclose that the input circuit includes “an input switch” or that the battery charger circuit includes a DC/DC converter. Kawabe discloses a DC-DC converter as a “charging circuit” (i.e. receiving a DC output from 4 and providing DC charging to the battery; see col.4,49-52), and one of ordinary skill in the art would have recognized such a DC-DC converter as useful in providing an appropriate charging control to the UPS battery. Further, Kawabe discloses providing an input switch (2) that disconnects the charging circuitry from the power supply input, thus saving power (see col.3,43-61). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have provided a DC-DC converter as the battery charging circuitry of Fallon and APC in order to have provided appropriate charging control to the UPS battery and further to have provided the input switch of Kawabe in order to have provided additional power savings.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fallon in view of Furlong (“UPS Topologies for Large Critical Power Systems”).

Fallon discloses the limitations of claim 1, but does not explicitly disclose the topology of the UPS circuit. APC discloses the various types of UPS systems. Furlong discloses one type of UPS, a line-interactive UPS (see pg.1, “Introduction” and “Delta Conversion Topology on pg.2), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RYAN JOHNSON/Primary Examiner, Art Unit 2849